                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:02CR312

       v.
                                                                    ORDER
FROYLAN CEBALLOS

                      Defendant.


       This matter is before the court on defendant’s motion for free copies, Filing No. 265.

Defendant requests copies of his arrest warrant, indictment and the docket sheet. The Clerk of

Court has responded to an identical request and denied the same, based on a lack of payment

for these copies. Filing No. 264. Further, defendant has nothing pending before the court.

Accordingly, the court will deny this motion.

       THEREFORE, IT IS ORDERED THAT defendant’s motion for free copies, Filing No.

265, is denied.


       Dated this 13th day of January, 2020.

                                                  BY THE COURT:


                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
